Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0160630) in view of Gleason (US 2007/0104860).
Kim (US 2014/0160630) teaches forming a CNT free standing sheet and forming a CVD polymer coating by vapor phase polymerization (See figure, abstract and [0002]). 
The CNT formed nanomembrane (sheet) can be formed on a liquid carrier at the air/liquid interface or on a transparent conductive flat substrate (see [0039-000042]). 
The hybrid sheet of Kim including the polymer and CNTs can have exemplary thickness of 66nm [0023] (and other exemplary thicknesses see claims, [0029, 0040, 0041, 0054]) and therefore is within the claimed range of polymer thickness and considered a thin film as claimed. 
The crosslinking of the product could be done with a non-thermal crosslinking mechanism. The polymer could also be polymerized and then placed on the nanoscale sheet and vapor deposition is also not required. The Examiner notes that these are product by process steps found in the product claim 15 and are not necessarily required wherein the same product is otherwise taught by the art even if by a different method. 
Claims 16-18, and 21 are product by process limitations that do not appear to denote a structure or composition. 
 Claim 18 requires a metal mesh or another material. The or another material that can be placed in a reactor does not further limit the claim as the processing conditions are unclaimed and the material could be anything. 
Kim does not teach the specifically claimed polymer coating CNTs. 
Gleason teaches forming a nanocomposite from carbon nanotubes covered via (initiated) iCVD in a poly (glycidyl methacrylate) coating (see abstract, figures and [0005-0006]).  
The process of Gleason allows for coating of individual CNTs with a polymer coating in order to use the CNTs and impart properties for a variety of purposes and applications (See [0001-0007]).    
The crosslinking of the product could be done with a non-thermal crosslinking mechanism. The polymer could also be polymerized and then placed on the nanoscale sheet and vapor deposition is also not required. The Examiner notes that these are 
Claims 16-18, and 21 are product by process limitations that do not appear to denote a structure or composition. 
 Claim 18 requires a metal mesh or another material. The claim to “or another material” that can be placed in a reactor does not further limit the claim as the processing conditions are unclaimed and the material could be anything.
It would have been obvious to one of ordinary skill on the art at the time for filing to provide the polymer of the secondary reference in order to coat a CNT individually with better control or more completely for electrical (and optionally further providing functionalization), or for optical or chemical applications as desired in both references (see Gleason [0005] and above cited sections of both references).  
The combined art would have the same composition and structure as he instant invention and therefore would be considered to have the same properties including a higher Young’s modulus than an uncoated CNT of the same structure comparatively unless evidence to the contrary is presented.  
Applicant has argued that the art does no teach the claimed increase in Young’s modulus. However, the combined art teaches the exact same composition in the exact dimensions and therefore would necessarily have the same properties including an increased Young’s modulus.   
See MPEP 2112.01, which states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The rejection is maintained. 


Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
The hybrid sheet of Kim including the polymer and CNTs can have exemplary thickness of 66nm [0023] (and other exemplary thicknesses see claims, [0029, 0040, 0041, 0054]) and therefore is within the claimed range of polymer thickness and considered a thin film as claimed. 
Applicant has argued that the art does no teach the claimed increase in Young’s modulus. However, the combined art teaches the exact same composition in the exact dimensions and therefore would necessarily have the same properties including an increased Young’s modulus.   
See MPEP 2112.01, which states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The rejection is maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL H MILLER/Primary Examiner, Art Unit 1783